Title: To Benjamin Franklin from Peter Collinson, 27 September 1752
From: Collinson, Peter
To: Franklin, Benjamin


My Dear Friend
Septr. 27: 1752 ns
In thine of June 19 mention is made of not receiveing a Letter which is a disappoinment to mee who keeps no Coppys. I always am carefull to Carry Letters my Self so how it should happen can’t say and I took particular care to write by Mesnard because of the books and Johns Watches and I saw it putt in the bagg. That Two should miscarry I cannot comprehend and I always Inclose John Bartrams in thine for more Certainty. It gives Mee unspeakable Joye to heare your Seminary of Learning has so promissing an aspect. Pray Lett Mee hear from Time to Time. I wish my Little offices has been of any Service. Your Electrical Observations came safe and packquet Deliverd to Mr. Jackson. His acknowledgement went by the Vessel that Sail’d before this. I put it my Self into the Letter Box.
I am much Obliged for the pretty Mapp. There wants a good one of your Capital. I lent the Curious Account of your Births and Burials &c. to a Curious friend and it can’t be found which gives Mee Concern. Pray send another.
All Europe is in Agitation on Verifying Electrical Experiments on points. All commends the Thought of the Inventor. More I dare not Saye least I offend Chast Ears.
I writt by Jo: Greenwood who I hope is arrived safe and sent books &c.
All Admire our Friend Peters Sermon. I wish my Dear Friend you’l oblige the Ingenious part of Mankind with a publick View of your Observations &c. on the Increase of Mankind. I don’t find anyone has hit it off so well. This very short commendation may be allow’d Mee without offence. The Bagg waits takeing away so must conclude with my best wishes for thy preservation and am thy Affectionate friend
P Collinson

I have many things to say but time wont permit the Ship going sooner then I Expected.

 Addressed: To  Benn Franklin Esqr  Philadelphia
